        Case: 1:20-cv-00708 Document #: 1 Filed: 01/30/20 Page 1 of 5 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                                   )
 AMAZON LOGISTICS, INC.,                           )
                                                   )
                         Plaintiff,                )
                                                   )   Case No.
          v.                                       )
                                                   )
 US CENTRAL EXPRESS INC.,                          )
                                                   )
                         Defendant.                )


                                           COMPLAINT

         Plaintiff Amazon Logistics, Inc. (“Plaintiff”), for its Complaint against US Central Express

Inc. (“Defendant”), states and avers as follows:

                                          THE PARTIES

         1.     Plaintiff is a Delaware corporation with its principal place of business in King

County, Washington.

         2.     Upon information and belief, Defendant is an Illinois corporation with its principal

place of business in Chicago, Illinois.

                                  JURISDICTION AND VENUE

         3.     The Court possesses jurisdiction over the subject matter of this action pursuant to

28 U.S.C. § 1332, because this action is between citizens of different states and involves an amount

in controversy exceeding $75,000.00, exclusive of interest and costs.

         4.     The Court has personal jurisdiction over Defendant because Defendant is a citizen

of Illinois and regularly conducts business in the State of Illinois, including with respect to the

claims described herein.




13001264 v1
       Case: 1:20-cv-00708 Document #: 1 Filed: 01/30/20 Page 2 of 5 PageID #:1




        5.      Venue is proper in this district under 28 U.S.C. § 1391(b)(1) and (2), because

Defendant resides in this judicial district and a substantial part of the events or omissions giving

rise to the claims described herein occurred in this district.

                                      UNDERLYING FACTS

        6.      Plaintiff is a transportation logistics company and is the registered owner of two

trailers, identified as V511413 and V511632 (the “Trailers”).

        7.      The Trailers are, and at all times relevant hereto were, duly registered to Plaintiff.

True and correct copies of the title and heavy trailer registration for each of the Trailers are attached

hereto as Exhibit A.

        8.      Upon information and belief, Defendant is a motor carrier registered with the

Federal Motor Carrier Safety Administration as USDOT number is 3068313 and MC is 59480.

        9.      In or around September 2019, Plaintiff engaged, non-party Western Express, Inc.

d/b/a Western Logistics (“Western”), as a broker, to arranged for shipment of not less than fifteen

trailers, including the Trailers.

        10.     Upon information and belief, in or around September 2019, Western engaged

Defendant as a carrier to transport the Trailers pursuant to a carrier-broker contract.

        11.     Upon information and belief, Western did not remit payment to Defendant because

Defendant failed to deliver the Trailers pursuant to the terms of their contract.

        12.     Upon information and belief, Defendant refuses to surrender possession of the

Trailers due to its dispute with Western.

        13.     Defendant has no right to retain possession of the Trailers.

        14.     Through counsel, Plaintiff has issued a demand letter (the “Demand Letter”)

requesting that Defendant immediately surrender possession of the Trailers and deliver them to




                                                   2
       Case: 1:20-cv-00708 Document #: 1 Filed: 01/30/20 Page 3 of 5 PageID #:1




Plaintiff or Western. See Demand Letter from K. Capuzzi to Defendant dated January 23, 2020,

attached hereto as Exhibit B.

       15.      Defendant has refused to comply with the Demand Letter.

       16.      Upon information and belief, the value of the Trailers and/or lost profits in

connection therewith exceed Seventy-Five Thousand Dollars ($75,000.00).

       17.      Plaintiff is and continues to be injured by Defendant’s wrongful detainment and/or

conversion of the Trailer.

                                             COUNT I
                                             (Replevin)

       18.      Plaintiff incorporates by reference each and every allegation set forth above.

       19.      Plaintiff is the duly-registered owner of the Trailers and has a right of possession

superior to that of Defendant.

       20.      Defendant refuses to turn over the Trailers to Plaintiff and continues to wrongfully

detain the Trailers.

       21.      Plaintiff is entitled to possession of the Trailers that are being wrongfully detained

by Defendant.

                                            COUNT II
                                           (Conversion)

       22.      Plaintiff incorporates by reference each and every allegation set forth above.

       23.      Plaintiff is the duly-registered owner of the Trailers and has a right of possession

superior to that of Defendant.




                                                  3
       Case: 1:20-cv-00708 Document #: 1 Filed: 01/30/20 Page 4 of 5 PageID #:1




        24.     By and through the conduct described above, Defendant has wrongfully exercised

control and dominion over the Trailers.

        25.     Defendant’s wrongful retention of control and dominion over the Trailers has

proximately injured Plaintiff in an amount in excess of Seventy-Five Thousand               Dollars

($75,000.00).

        26.     As a result, Plaintiff is entitled to recover from Defendant at least Seventy-Five

Thousand Dollars ($75,000.00), plus punitive damages, interest, attorneys’ fees, and costs.

                                            COUNT III
                                      (Declaratory Judgment)

        27.     Plaintiff incorporates by reference each and every allegation set forth above.

        28.     The Declaratory Judgment Act, 28 U.S.C. § 2201, provides that in a case of actual

controversy within its jurisdiction, any court of the United States may declare the rights,

obligations and other legal relations of any interested parties.

        29.     An actual case and controversy exists between Plaintiff and Defendant as to the

possession and control of the Trailers. Plaintiff submits that it is the owner of the Trailers. See

Exhibit A. Defendant apparently believes otherwise as it refuses to turn over the Trailers to

Plaintiff and/or continue to wrongfully detain the Trailers.

        30.     Plaintiff is entitled to a declaratory judgment, pursuant to 28 U.S.C. § 2201, that

Plaintiff is entitled to the sole possession and control of the Trailers.

        WHEREFORE, Plaintiff Amazon Logistics, Inc. prays that this Court enters judgment in

its favor and against Defendant US Central Express Inc. on all counts as follows:

                a.      A final order of possession of the Trailers;

                b.      Judgment against Defendant in an amount not less than Seventy-Five
                        Thousand Dollars ($75,000.00), plus punitive damages, interest, attorneys’
                        fees, and costs;



                                                   4
     Case: 1:20-cv-00708 Document #: 1 Filed: 01/30/20 Page 5 of 5 PageID #:1




            c.     Declaratory judgment that Plaintiff is entitled to the sole possession and
                   control of the Trailers; and

            d.     Such other relief at law or in equity to which Plaintiff is entitled or otherwise
                   may be appropriate.



Dated: January 30, 2020                           Respectfully submitted,

                                                  /s/ Eric Larson Zalud
                                                  Eric Larson Zalud, Esq.
                                                  BENESCH, FRIEDLANDER,
                                                    COPLAN & ARONOFF LLP
                                                  200 Public Square, Suite 2300
                                                  Cleveland, Ohio 44114-2378
                                                  Telephone: (216) 363-4178
                                                  ezalud@beneschlaw.com

                                                  Ashleigh J. Morpeau
                                                  BENESCH, FRIEDLANDER,
                                                    COPLAN & ARONOFF LLP
                                                  71 South Wacker Drive, Suite 1600
                                                  Chicago, IL 60606
                                                  Telephone: (312) 212-4949
                                                  Facsimile: (312) 767-9192
                                                  amorpeau@beneschlaw.com


                                                  Attorneys for Plaintiff Amazon Logistics, Inc.




                                              5
